Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 23, 2015

The Court of Appeals hereby passes the following order:

A16A0180. HAROLD R. LILLY v. CITY OF CARROLLTON, GEORGIA.

      Harold Lilly sued the City of Carrollton for damages. On February 12, 2015,
the trial court entered an order dismissing the complaint with prejudice. Lilly filed
several pro-se motions, which the trial court denied. Lilly filed an application for
discretionary appeal seeking review of the trial court’s orders. We dismissed the
application for lack of jurisdiction because Lilly had no right of direct appeal. See
Case No. A15D0364, dismissed May 7, 2015.
      On June 8, 2015, Lilly filed a motion to set aside the judgment. The City of
Carrollton responded to Lilly’s motion and sought attorney fees pursuant to OCGA
§ 9-15-14. Lilly filed another pro se motion that purported to challenge allegations
raised in the motion for fees. On July 22, 2015, the trial court entered orders denying
Lilly’s motion to set aside, granting attorney fees to the City of Carrollton, and
dismissing Lilly’s pro se motion. Lilly filed a notice of appeal challenging the trial
court’s orders. The City of Carrollton has filed a motion to dismiss the appeal for
lack of jurisdiction.
      An appeal from the denial of a motion to set aside under OCGA § 9-11-60 (d)
must be taken by application for discretionary appeal. OCGA § 5-6-35 (a) (8); see
MMT Enterprises, Inc. v. Cullars, 218 Ga. App. 559, 561 (462 SE2d 771) (1995).
Similarly, an appeal from an order awarding attorney fees and litigation expenses
under OCGA § 9-15-14 must be made by discretionary application rather than direct
appeal. See OCGA § 5-6-35 (a) (10). Finally, as the trial court did not set aside the
dismissal order, Lilly has no right to the relief requested in his most recently filed
motion.
      Under these circumstances, Lilly’s failure to comply with the discretionary
review procedure deprives us of jurisdiction over this appeal. Accordingly, the City
of Carrollton’s motion to dismiss is hereby GRANTED, and this appeal is
DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                                                           11/23/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.